PARDEE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Madjorous was indicted for manufacturing intoxicating liquor in violation of GC. 6212-15. Subsequently he was triad and convicted and sentenced to the State Penitentiary from one to five years and fined $500 and costs. The accused prosecuted error, claiming that 6212-17 GC. which provides, “No fine or part thereof imposed hereunder shall be remitted, nor shall any sentence imposed her.eunder be suspended in whole or part thereof,” is unconstitutional as an encroachment upon the powers of the judiciary. In affirming the judgment of the lower court, the Court of Appeals held:
1. In Ohio a trial court does' not have inherent power in criminal cases to postpone indefinitely the execution of a sentence pronounced by such court; the power of such court, after sentence is imposed, to suspend execution thereof, is incidental to a review of the judgment and must be exercised within the limits and under the rules, regulations and method's provided by the general assembly.
2. Sec. 6212-17 GC. is not. unconstitutional because it provides that no fine or part thereof imposed under the liquor laws shall be remitted, nor shall any sentence imposed under said laws be suspended in whole or in part; said section as amended withdraws1 from the trial courts authority to suspend execution of sentence pronounced for the violation of certain laws, and in so doing it does not deprive the court of any of its inherent powers.